Citation Nr: 1807380	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for hypertension, associated with diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Navy from June 1966 to January 1970.  

This matter comes before the of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he is entitled to a compensable rating for his hypertension.  The Board finds that further evidentiary development is warranted before the issue can be adjudicated.  Specifically, the Board finds that the Veteran should be afforded a new VA examination.  Since the Veteran's last VA hypertension examination in October 2015, the Veteran has indicated that his condition has worsened, and that his symptoms are now more severe since his last examination.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and severity of his hypertension.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed the extent and severity of his hypertension, to include due to any treatment he receives for this condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Then schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected hypertension and any residual manifestations.  The claims folder should be made available to and reviewed by the examiner and all indicated tests should be conducted. 

The examiner should discuss on any possible ameliorative effects the Veteran's hypertension medication may have on is hypertension symptoms. 

The examination report must include a complete rationale for all opinions expressed.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

